Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The prior art does not teach a linear compressor as claimed, including: a cylinder, a discharge unit defining a discharge space for refrigerant from a compression space; and wherein the discharge unit comprises a discharge cover and a plenum within the discharge cover; and particularly wherein the plenum includes a flange, and plenum guide surface, wherein the flange is in contact with an inner surface of the discharge cover, and the plenum guide surface extends into the inner space of the discharge cover in a direction away from the cylinder;
As argued by applicant in the response filed 07/22/2021 including the examiner’s annotated drawings from the closest prior art to Kang and Park, neither reference teaches a flange part that contacts the inner surface of the discharge chamber as well as having a guide surface that extends from the flange and away from the cylinder; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746